   Case 8:21-mj-00407-DUTY Document 8 Filed 06/11/21 Page 1 of 1 Page ID #:33



                                                  United Slates District Court
                                                  Cenral District of California

                                                            y~~t~.s
                                                          ~~ ~ ~;   n7srp~~?
                                                                           ~o
                  Kiry K. Gray                           ~i                                    Michelle A. Carey
    District Court Executive / C1erk of Court            ~         '                Chief Probation &Pretrial Services Officer
                                                         ~ -<<. ~~
                                                         ' `~~o.~~
                                                                                                                    FILED
 PACTS No: ~"[ ( `~                                                                                         CLERK.U.S.DISTRICT COURT

                                                       Passport Receipt
                                                                                                                  6/11/2021
 Defendant Name: 1—`J~'~ ~'l'LQ.f ~ ~~ a.✓~
                                                                                                        CENTRAL DISTRICT OF CAL[FORA3IA
 Name on passport, if different:                                                                        BY:        DTA          DEPUTY'

 Country ofOrigin:
 Date passport issued: ~(01 ~~1 r 2~ l
 Expiration date of passport: ~ ~ /(~~ / Z l~2
                                                 t
 Ordered by court iun the Central Disfict of California or Southern District of California
Docket Number:          /~    Z~ ~ ~~~~~ ~~

 /T~,~,a/ ~`7o STS
                 % I ~

Surrendered By
                                                                                              ~             ~ ~z~
                                                                                            Date

       ~ C lC- ~-f/l'~ l~ ~ C/
  eceived By                                                                                Date
                                                                                                    ~ l~ ~~

Returned To                                                                                 Date



Returned By                                                                                 Date

Purpose Returned
Address (if mailed)



                                                              5
 Ronald Reagan Federal BrtIdln~ and U.S. Conrtbousc,411 R'e9t Fourth Strce4 Suite 4170,Santa Ana,
                                                                                                  LA 92701-05% /714338 550 p8oa~,
                                                          71438-4570 fax
